Exhibit 24(b)(8.42) THIRD AMENDMENT TO SERVICE AGREEMENT THIS THIRD AMENDMENT is made as of February 1, 2016 by and among Voya Retirement Insurance and Annuity Company (formerly, ING Life Insurance and Annuity Company), Voya Financial Partners, LLC (formerly, ING Financial Advisers, LLC), and Voya Institutional Plan Services, LLC (formerly, ING Institutional Plan Services, LLC) (collectively with Voya Retire, Voya Institutional and Voya Financial, “Service Provider”), Dodge & Cox, a California corporation (“Dodge & Cox”) and Boston Financial Data Services, Inc. , a Massachusetts corporation (“Transfer Agent”) is made to the and Service Agreement dated as of August 1, 2002 (the “Agreement”) as amended.
